Citation Nr: 0516469	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
Meniere's disease, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board remanded the case in July 2003 for further 
development.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.   The veteran's service-connected Meniere's syndrome is 
manifested by Level XI hearing loss in the left ear and Level 
VIII hearing loss in the right ear with tinnitus and 
occasional vertigo, but without attacks of vertigo and 
cerebellar gait occurring more than once weekly.


CONCLUSION OF LAW

The schedular criteria for an 80 percent evaluation for 
Meniere's syndrome have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).


In a letter dated in November 2001, VA provided notice of 
what evidence VA would undertake to obtain and what evidence 
the veteran was responsible for obtaining.

Regarding VA's duty to tell claimants what evidence was 
needed to substantiate the claim, the discussions 
in the April 2002 rating decision, the April 2002 
statement of the case (SOC), and several letters, besides the 
November 2001 letter, informed him of the information and 
evidence needed to substantiate his claim, whose specific 
responsibility--his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated he should submit all relevant evidence in his 
possession.  When considered collectively, the RO's decision, 
SOC, and various letters informed him of:  why the evidence 
on file was insufficient to support his position; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The April 2002 VCAA letter, 
especially, specifically informed him of what he should do in 
support of his claim, including having a hearing, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

A March 2004 letter specifically told the veteran to submit 
any relevant evidence in his possession.  38 C.F.R. 
§ 3.159(b) (2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
However, the Court went on to say that its decision was not 
intended to invalidate decisions made prior to the provision 
of VCAA notice.  Pelegrini v. Principi, 18 Vet. App. at 120.  
Deficient VCAA notice could be remedied by subsequent actions 
to remedy the deficiency.  Id., at 122-4.  The Court 
subsequently reiterated this holding, and also held that 
delayed notice is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  There is no evidence that 
delayed notice in this case was prejudicial to the veteran.

The content of the VCAA notices, therefore, complies with the 
specificity requirements of 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.  See also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).

Several VA examinations, as well as all identified and 
relevant medical records were obtained and considered.  
38 U.S.C.A. § 5103A(b)-(d).  There is no evidence missing 
from the record that must be part of it for the veteran to 
prevail on the claim.  VAOPGCPREC 7-2004.



II.  Factual Background

A November 1956 rating decision granted service connection 
for nerve-type deafness of the left ear and assigned a 10 
percent rating, effective from separation from service.  

In October 1976, the veteran requested an increased rating 
for his service-connected disability.  A December 1976 rating 
decision denied entitlement to an increased rating.  A 
October 1978 VA examination noted that the veteran has 
suffered from a hearing loss from separation from service, of 
unknown kind and etiology.  He had tinnitus in the right ear 
and complaints of dizziness for the past several years 
lasting 20 to 25 minutes.  The diagnosis was probable 
Meniere's syndrome.  

A March 1978 rating decision re-characterized the veteran's 
condition as Meniere's syndrome, and assigned an increased, 
30 percent, rating under Diagnostic Code 6205, effective 
October 1976.  

The veteran subsequently submitted several reports from his 
private physician.  The first was received in June 1978.  The 
veteran complained of continued dizziness.  The physician 
stated that the veteran's right corneal reflex was reduced.  
An electronystagmography (ENG) revealed that the oculomotor 
test was slightly abnormal.  A right beating positional 
nystagmus was also found.  There was a slightly reduced left 
vestibular response and the calorics were decreased 
bilaterally.  The physician indicated the possibility that a 
left labyrinthectomy existed.  The physician also stated that 
the veteran should be removed from any active work activities 
which could prove harmful to him or to other employees.  

A November 1978 rating decision granted an increased, 60 
percent, rating for Meniere's syndrome, effective June 1978.  

The veteran was hospitalized at a private facility for non-
service-connected conditions in March 1999.  He denied any 
dizziness or tinnitus.  In April 1999, a private head, ears, 
eyes, nose, and throat (HEENT) examination was normal.  
Extraocular muscle impairment (EOMI) was noted on private 
examinations in November 1999, January 2000, and March 2000.  
Also on private examination in March 2000, he denied any 
headaches, dizziness, or tinnitus.  In April 2000, the 
veteran was admitted to a private facility, in part, for 
history of recurrent dizziness probably peripheral vestibular 
dysfunction.  

In a letter dated in August 2000, Joseph J. Secosky, M.D., 
stated that veteran had been seen earlier that month.  The 
veteran reported several episodes of dizziness in the past, 
which had lasted for 10 to 15 minutes.  He also complained of 
increasing shortness of breath.  A physical examination was 
essentially normal.  The veteran informed the physician later 
that month that he had had no further episodes of dizziness 
or syncope.  

In August 2001, the veteran requested an increased rating for 
his Meniere's syndrome.  

A VA ear disease examination was conducted in January 2002.  
The examiner stated that the veteran had slight hearing loss 
related to military service and should be compensated for the 
condition.  

In January 2003, the Board undertook development of the 
veteran's claim by seeking to obtain reported treatment 
records, and VA examinations.

A VA ear disease examination was conducted in May 2003.  The 
veteran complained of ringing in his ears since service.  
Hearing aids had not improved the problem.  The veteran 
complained of vertigo, which lasted for up to several hours.  
The examiner noted that review of the claims file indicated 
that the veteran underwent an audiogram in November 2001 
which revealed a right-sided high frequency hearing loss.  
His speech discrimination score on the right was 90 percent.  
His left ear had no serviceable hearing.  The examiner stated 
that the veteran's audiogram findings were not consistent 
with Meniere's syndrome, and that the veteran might have some 
imbalance secondary to vestibular concussion in service.  

On audiology examination at a private facility in June 2003, 
the following results were obtained:

Hertz	1,000	2,000	3,000	4,000	Average

Right	30	70	75	75	62.5
Left	 	>110	>110	>110	>110	>110

Speech discrimination was 48 percent in the right ear, and 
could not be tested on the left.  It should also be noted 
that the puretone threshold at 3,000 Hertz on the right was 
reported as being between the threshold at 2,000 and 4,000 
Hertz.  The Board has resolved reasonable doubt in the 
veteran's favor by presuming that the threshold was 75 
decibels.

A VA ear disease examination was conducted in May 2004.  The 
veteran complained of worsening hearing loss, tinnitus, and 
intermittent vertigo lasting up to three hours.  Medication 
improved these problems.  Occasionally, these problems occur 
every week, otherwise they are absent for several weeks.  The 
examiner noted that review of the claims file indicated that 
the veteran underwent an audiogram in June 2003 which 
revealed right-sided high frequency hearing loss, and left 
sided mixed loss.  His speech discrimination scores were 48 
percent on the right, and the left side was unable to be 
tested.  The examiner concluded that the veteran had vertigo, 
hearing loss, tinnitus and some imbalance, but that these 
attacks did not occur weekly by the veteran's own report.  


III.  Governing Laws, Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

When, as here, the appeal involves an increased rating, 
rather than ratings initially assigned just after 
establishing entitlement to service connection for the 
conditions at issue, the current level of functional 
impairment is the most important consideration, and the most 
recent evidence takes precedence over older evidence.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's condition is rated 60 percent disabling under 
Meniere's syndrome (endolymphatic hydrops).  A 60 percent 
rating is provided for hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
provided for hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.

Diagnostic Code 6205 provides, in the alternative, that 
Meniere's syndrome can be rated by separately evaluating 
hearing loss, tinnitus and vertigo, if rating on that basis 
would produce a higher rating.

By the veteran's own description during the latest VA 
examination, his attacks do not occur more than once weekly.  
The clinical evidence also fails to document attacks 
occurring more than once weekly.  Therefore, the veteran's 
disability does not meet or approximate the criteria for an 
evaluation in excess of 60 percent under the first method for 
evaluating Meniere's disease under Diagnostic Code 6205.

The Board must next consider whether the veteran would be 
entitled to a higher evaluation if his hearing loss, vertigo 
and tinnitus were to be evaluated separately.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations. The puretone threshold average 
is the sum of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, divided by four.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85.

An alternative basis for evaluating hearing loss is 
established for exceptional patterns of hearing loss.  38 
C.F.R. § 4.86, which provides that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Regardless of which method is used the veteran has Level XI 
hearing loss in the left ear.  Use of Table VI yields a 
higher Roman numeral (VIII) than Table VIA (IV).  Applying 
these values to Table VII, yields the result that the veteran 
has hearing loss, which warrants a 70 percent rating.

When evaluating Meniere's disease under the alternate method 
set out in Diagnostic Code 6205, the vertigo component of the 
disease is rated as a vestibular disorder under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2004).  Diagnostic Code 6204 
provides for a maximum 30 percent rating when there is 
dizziness and occasional staggering.  A 10 percent rating is 
provided for occasional dizziness.  Objective findings 
supporting the diagnosis of vestibular dysfunction are 
required before a compensable evaluation can be provided.  
Diagnostic Code 6204.

The veteran has undergone a number of examinations in which 
the medical professionals have found dizziness as a 
manifestation of Meniere's disease.  These finding provide 
objective evidence in support of the diagnosis.  The 
veteran's dizziness has never been found to cause staggering, 
and as discussed above it has been occasional.  Thus, a 10 
percent evaluation is warranted for the dizziness component 
of the Meniere's disease.

A maximum 10 percent evaluation is provided for recurrent 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).  
The veteran's tinnitus has been found to be recurrent.  Thus 
he is entitled to a 10 percent rating for the tinnitus 
component of Meniere's disease.

The Board notes that in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), the Court reversed a Board decision 
that concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  

In the instant case, regardless of whether tinnitus is 
evaluated as warranting a single 10 percent rating, or two 
separate 10 percent ratings, the combined evaluation for the 
hearing loss, dizziness and tinnitus components of the 
veteran's Meniere's disease is the same.  38 C.F.R. § 4.25 
(2004).  Under the provisions of § 4.25, the disabilities 
combine for an 80 percent rating.

Accordingly, the Board finds that the warrants an 80 percent 
rating for Meniere's disease.  There is no evidence that the 
veteran's disability meets or approximates the criteria for 
an evaluation in excess of 80 percent, for that reason the 
benefit-of-the-doubt rule does not provide a basis for a 
higher evaluation.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Entitlement to an 80 percent rating for Meniere's disease is 
granted.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


